




As of August 12, 2015 [Final Version]


James Denny, III
216 Putnam Street, Apt. 400
Marietta, OH 45750


Re:    Your Separation from Employment


Dear Jim:


This letter agreement (this “Agreement”) is intended to confirm the details of
your separation, as an employee and in any other capacity, from Magnum Hunter
Resources Corporation and all of its subsidiaries, affiliates and related
entities (referred to collectively as the “Company” or “we”), to secure your
agreement regarding your pay and other benefits, and to obtain your waiver of
any claims against the Company. In consideration of the promises and conditions
set forth below, and intending to be legally bound, you and the Company agree as
follows:


1.Separation from Employment: Your last day of employment with the Company,
August 12, 2015, will be referred to as the “Separation Date.” You and the
Company acknowledge that your employment hereby ends at the close of business on
the Separation Date and that you are eligible to receive certain benefits as
further set forth in this Agreement. You also hereby cease to serve in any
representative capacity of the Company, effective as of the close of business on
the Separation Date. You agree that you will not hereafter apply for
re-employment by the Company.


2.Return of Company Property: You agree that you will immediately return to the
Company all Company property in your possession or under your control (wherever
located) (including property provided to you by, paid for your benefit by or the
payment for which was reimbursed to you by, the Company), including, without
limitation, any and all (i) vehicles, (ii) reports, files, memoranda and
records, (iii) computer hardware and software, (iv) credit cards, (v) mobile
phone, laptop computer, flash drive or thumb drive, (vi) door and file keys, and
any badge, magnetic card or fob, issued for purposes of identification with
respect to or entry into Company property (including any and all door keys,
magnetic cards or fobs for purposes of identification with respect to or entry
into all places of the personal residence(s) provided to you by, paid for your
benefit by or the payment for which was reimbursed to you by, the Company),
(vii) computer access codes and disks and instructional manuals and (viii) other
Company property located at the personal residence(s) referred to above, and
that you will not retain any copies, duplicates, reproductions or excerpts
thereof. You acknowledge that you have not intentionally and improperly removed,
deleted, changed or otherwise altered any Company data or information on or in
respect of any Company hardware, software or computers, and will not do so.


Notwithstanding the first sentence of this Paragraph 2, the Company will allow
you and your spouse to remain in your Company-provided personal residence in
Marietta, Ohio and to retain the use of (i) the Company-provided vehicle you are
currently using for Company business at that location (but in no event more than
one Company vehicle) and (ii) any Company property at such personal residence
that has been used by you at such personal residence in the ordinary course of
your day-to-day personal living arrangements, in each case until no later than
the close of business on September 30, 2015, so as to allow you and your spouse
time to vacate such personal residence by no later than the close of business on
such date; provided that, and you hereby agree that, (i) you and your spouse
shall vacate such personal residence by no later than the close of business on
that date, and at the time you vacate such personal residence, you shall return
such vehicle and such Company property to the Company; (ii) a representative of
the Company shall be allowed access to such personal residence upon reasonable
prior notice and at reasonable times to assist in the identification of, and
removal to a location designated by the Company of, all Company property (as
described above) located at such personal residence; (iii) the use of such
personal residence, vehicle and Company property shall be limited during such
time to reasonable and ordinary purposes (consistent with your prior use
thereof) in connection with your and your spouse’s (but no other persons’)
continued use of such personal residence and vehicle while you are preparing to
vacate such personal residence; (iv) you shall be responsible for all fuel and
maintenance charges with respect to such vehicle; and (v) prior to you vacating
such personal residence or returning such vehicle and Company property to the
Company, you shall be responsible for any and all damages to such personal
residence, vehicle or




--------------------------------------------------------------------------------




Company property (but excluding ordinary wear and tear), and any other Company
or third-party property, and any and all personal injuries or deaths, at or
about such personal residence or in connection with the use of such vehicle, in
each case caused by you or your family members, visitors or invitees.
3.Separation Benefits: Provided you (i) sign this Agreement and do not revoke
your signature as set forth below in Paragraphs 6 and 7 hereof and (ii) comply
with all the terms of this Agreement, the Company will provide you with the
payments and other benefits described below. Income will be imputed to you in
connection with these payments and benefits as required by applicable law, and
the Company will withhold any amounts required by applicable law. You will be
responsible for any taxes related to your receipt of this income. You
acknowledge that the Company is not advising you with respect to the tax
consequences to you of entering into this Agreement or any other tax issues. You
also acknowledge that the provision of the pay and other benefits specified
below completely satisfies any obligations that the Company has or may have to
you, except (i) to the extent otherwise required by law or (ii) as otherwise
expressly provided in this Agreement. All payments to you hereunder shall be
deemed made when personally delivered to you or sent to you by regular U.S. mail
at your address set forth in Paragraph 16 hereof


(a)
Following the Separation Date, you will be paid (i) in accordance with
applicable law, your accrued and unpaid salary through the Separation Date, and
(ii) in accordance with Company policy, the amount of $20,468.75 for all your
accrued but unused PTO days through the Separation Date. You will be reimbursed
in accordance with Company policy for any substantiated but previously
unreimbursed Company business expenses, provided you furnish the Company with
proper evidence of and a reimbursement request for such business expenses within
five business days from the Separation Date. Payments under various employee
plans, programs, and other arrangements are addressed elsewhere in this
Agreement.

(b)
Following the Effective Date (as defined below), you will be paid, in four
separate equal installments, a special separation payment equal to a total of
One Hundred and Eight Thousand Three Hundred and Thirty-Six Dollars and No Cents
($108,336.00), payable as follows: (i) the first installment of $27,084.00 will
be paid within three business days of the 30th day following the Effective Date;
(ii) the second installment of $27,084.00 will be paid within three business
days of the 60th day following the Effective Date; (iii) the third installment
of $27,084.00 will be paid within three business days of the 90th day following
the Effective Date; and (iv) the fourth installment of $27,084.00 will be paid
within three business days of the 120th day following the Effective Date.

(c)
Information regarding your health and welfare benefit coverage will be provided
by TaxSaver Plan. If you elect COBRA continuation coverage for medical benefits,
the Company will reimburse you for the cost of this coverage for you and your
spouse through December 31, 2015. The Company will reimburse you promptly after
you submit sufficient evidence to the Company of the continuation coverage costs
you incur. Your reimbursement payments will be subject to applicable withholding
and you will be responsible for any taxes related to your receipt of this
income.

(d)
Under the Magnum Hunter Resources Corporation Stock Incentive Plan, your
unvested awards are forfeited as of your Separation Date. Your previously vested
and currently outstanding stock options under the Stock Incentive Plan (if any)
will remain exercisable for three months from your Separation Date, subject to
the terms of the Stock Incentive Plan (including earlier termination of such
options as set forth in such plan or your stock option agreement).

(e)
Pursuant to the terms of the Magnum Hunter Resources Corporation 401(k) Employee
Stock Ownership Plan and in compliance with federal law, your eligibility for
contributions under the plan will end on the Separation Date. You will be
eligible for a distribution from the plan subject to and in accordance with its
terms.

You hereby authorize the Company, to the extent such authorization herein is
valid under and permitted by applicable law, to deduct from the amounts set
forth in this Paragraph 3 (other than, for the avoidance of doubt, your benefits
under the Magnum Hunter Resources Corporation 401(k) Employee Stock Ownership
Plan) amounts, if any,




--------------------------------------------------------------------------------




owed by you to the Company for personal expenditures charged to the Company or
other amounts that you have agreed to pay to or are contractually obligated to
pay the Company.
4.Cooperation:


(a) You agree that, for the nine (9)-month period from and after the Separation
Date, and upon reasonable prior notice and (except as otherwise provided in the
Indemnification Agreement (as defined below) to the extent then in effect)
without additional compensation, you will make yourself available to the Company
at all reasonable times regarding any present or future inquiry associated with
any internal investigation or any present or future pending or threatened
administrative, regulatory, or judicial proceeding or claim, in each case by or
against the Company or in connection with the business of the Company. You
understand and agree that your cooperation may include, but is not limited to,
making yourself available for interviews and factual investigations, appearing
at the Company’s request to give testimony without requiring service of a
subpoena or other legal process, meeting with the Company and/or its attorneys,
and providing the Company with pertinent information and/or relevant documents
which are in, or may come into, your possession. You further agree that, during
the period referred to in the first sentence of this Paragraph 4(a), any
communications to or by you, whether written, verbal or electronic, with any
third party or its representatives, regarding any present or future dispute or
litigation or other proceeding or investigation in which the Company and such
third party are involved, will require you to give written notice to the Company
and may not take place outside of the attendance and/or participation by a
Company representative, unless such notice or attendance or participation is
prohibited by law or court order.
(b) You also agree, acting in the capacity of a consultant, to provide the
Company, upon its request from time to time and without additional compensation,
during the period beginning on the Separation Date and ending at the close of
business on the 120th day following the Effective Date, with any and all
cooperation and assistance as deemed reasonably necessary, appropriate or
required by the Company with respect to the transition of your duties,
responsibilities and activities while an officer and employee of the Company to
others in the Company’s organization, all (including the location and means of
such cooperation and assistance) as reasonably determined or directed by the
Company. Such cooperation and assistance shall include, without limitation,
making yourself available upon reasonable notice for meetings or telephone
conferences and providing the Company with pertinent information relevant to
your duties, responsibilities and activities while employed by the Company.
Notwithstanding anything in this Paragraph 4(b) to the contrary, in no event
shall you be required to devote more than twelve (12) hours per calendar week to
the performance of your obligations under this Paragraph 4(b), except as may be
mutually agreed to in writing by you and Magnum Hunter Resources Corporation.
(c) During the performance of your services under this Paragraph 4, you will not
be considered an employee of the Company within the meaning or application of
any federal, state or local laws or regulations, including, but not limited to,
laws or regulations covering unemployment insurance, retirement benefits,
workers’ compensation insurance, industrial accident, labor or taxes of any
kind. Furthermore, you will have no authority to bind the Company, and will not
be eligible to participate in any benefit plans, programs or arrangements
offered, or which may in the future be provided, by the Company to its
employees.
5.Waiver and Release: In exchange for the special separation benefits promised
to you in this Agreement, and as a material inducement for that promise, you
hereby irrevocably WAIVE, RELEASE and FOREVER DISCHARGE the Company and/or
related persons from any and all claims, demands, actions, causes of action,
liabilities, obligations, controversies, charges, damages, costs and expenses
(including attorneys’ fees and costs), of every kind and character (whether or
not you now know them to exist), which you ever had, now have or may have
against the Company and/or related persons for any reason or any matter, cause
or thing whatsoever, through the Separation Date, including, but not limited to,
claims arising out of or related to your employment with the Company (including,
to the extent permitted by law, claims for any bonuses or other compensation) or
the termination of your employment or any agreement of any nature between you
and the Company or any related person. This WAIVER and RELEASE includes, but is
not limited to, any claim for unlawful discrimination under the Age
Discrimination in Employment Act of 1967, as amended (the “ADEA”); Title VII of
the Civil Rights Act of 1964, as amended; the Americans with Disabilities Act of
1990 as amended, 42 U.S.C. § 1981; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act of 1993; the Employee
Retirement Income Security Act of 1974;




--------------------------------------------------------------------------------




the Civil Rights Act of 1991; the Equal Pay Act; the Older Worker Benefit
Protection Act; and any claim under any other federal, state or local
constitution, statute, rule, regulation or ordinance relating to your
employment, the termination of your employment, or for breach of contract,
wrongful discharge, tort or other civil wrong, including, without limitation,
those under the laws of the State of Ohio, including the Ohio Civil Rights Act.
To the fullest extent permitted by law, you PROMISE NOT TO SUE or bring any
lawsuit related to the claims you are waiving by this Agreement against the
Company and/or related persons in the future, individually or as a member of a
class, except to seek a determination of the validity of the waiver of your
rights under the ADEA. You will immediately withdraw with prejudice any such
lawsuit that you have initiated before the Effective Date of this Agreement. You
acknowledge that although this provision prohibits you from filing or
maintaining a lawsuit concerning claims covered by this Agreement, it does not
prohibit you from lodging a charge or complaint with any governmental agency or
participating in a governmental agency investigation. Notwithstanding the
foregoing, you agree to waive your right to recover monetary damages in any
charge, complaint or lawsuit filed by you or by anyone else on your behalf. You
specifically release all claims under the ADEA relating to your employment and
its termination.


(a)
If you violate this Agreement by bringing or maintaining a lawsuit contrary to
this Paragraph 5, you will pay all costs and expenses of the Company and/or
related persons in defending against such charges, claims or actions brought by
you or on your behalf, including reasonable attorneys’ fees and costs, and will
be required to give back, at the Company’s sole discretion, the value of
anything paid by the Company in exchange for this Agreement. The remedies set
forth in this subparagraph will not apply to any challenge to the validity of
the waiver and release of your rights under the ADEA. If you challenge the
validity of the waiver and release of your rights under the ADEA, then the
Company’s right to attorneys’ fees and costs will be governed by the provisions
of the ADEA, so that the Company may recover such fees and costs if the lawsuit
is brought by you in bad faith. Any such action permitted to the Company by this
subparagraph, however, will not affect or impair any of your obligations under
this Agreement, including without limitation, the release of claims in this
Paragraph 5.



(b)
As referred to in this Agreement, “the Company and/or related persons” includes
the Company, its parents, subsidiaries, affiliates and divisions, any employee
benefit plan or trust sponsored by the Company, its parents, subsidiaries,
affiliates and divisions, any fiduciaries or administrative personnel involved
with those employee benefit plans, any entity in which the Company owns an
equity interest, the respective successors and assigns of all the aforementioned
individuals and entities, and all of their past, present and future directors,
officers, managers, representatives, shareholders, agents, insurers and
employees, whether as individuals or in their official capacity, and the
respective heirs and personal representatives of any of them.



(c)
This Agreement and your release and promise not to sue are binding on you, your
heirs, legal representatives and assigns.



(d)
Notwithstanding the foregoing, you do not waive (i) any rights to vested
benefits under the Magnum Hunter Resources Corporation 401(k) Employee Stock
Ownership Plan, (ii) any rights to your previously vested and currently
outstanding awards under the Magnum Hunter Resources Corporation Stock Incentive
Plan, (iii) any rights you may have under applicable workers’ compensation laws
or unemployment compensation laws, (iv) any vested rights you may have to
collect health and welfare benefits payments from insurers under and in
accordance with the health and welfare benefits plans of the Company or (v) your
rights under the Indemnification Agreement between you and Magnum Hunter
Resources Corporation dated May 31, 2013 (the “Indemnification Agreement”).



6.Employee Review: You acknowledge that you have read this Agreement in its
entirety, fully understand its meaning and are executing and delivering this
Agreement voluntarily and of your own free will with full knowledge of its
significance. You acknowledge and warrant that you have had the opportunity to
consider for 21 days the terms and provisions of this Agreement. We will keep
the offer open for that period of time. You are advised to consult with an
attorney before you sign this Agreement. You may execute this Agreement prior to
the conclusion of the 21-day period, and if you elect to do so, you acknowledge
that you have done so voluntarily. If we do not receive




--------------------------------------------------------------------------------




this Agreement executed within the 21-day period, this offer will be deemed
withdrawn and this Agreement will be void.


7.Revocation Period and Effective Date: You have the right to revoke this
Agreement within seven (7) days after you sign it. Your notice of revocation
must be in writing and delivered pursuant to Paragraph 16. This Agreement will
not be effective or enforceable against the Company until fifteen (15) days
after it has received your signed copy of this Agreement. That will be the
“Effective Date” of this Agreement. If you timely revoke this Agreement, it will
not become effective, and you will not receive the special severance or other
benefits hereunder.


8.Confidentiality; Non-disparagement: You agree to keep the terms of this
Agreement confidential. You agree not at any time to talk about, write about,
discuss or otherwise publicize the terms or existence of this Agreement to
anyone other than your legal, tax or other financial advisors or immediate
family members, except in response to a subpoena, court directive or otherwise
as required by law. Any such disclosure to any of the preceding will also
include a disclosure of this confidentiality provision and the securing of their
agreement to be bound by it. From and after the date of this Agreement,
including specifically from and after your Separation Date, you will not,
directly or indirectly, disparage, denigrate or defame the Company and/or
related persons, or any of their respective businesses, operations, assets,
business products or services, or directly or indirectly encourage others to do
so; provided that the foregoing shall not (i) prohibit you from testifying
truthfully as may be required in any legal proceeding or arbitration or (ii)
restrict you in connection with a breach by the Company of this Agreement.


9.Entire Agreement: Unless otherwise stated herein, and except for the
Indemnification Agreement, this Agreement sets forth the entire agreement
between the parties, and fully supersedes any and all prior agreements or
understandings between the parties pertaining to the subject matter of this
Agreement, including the prior letter agreement dated as of August 12, 2015 (but
not designated as “Final Version”) addressed to you and signed on behalf of
Magnum Hunter Resources Corporation but not signed by you.


10.No Solicitation: You agree that, for the period beginning on the date hereof
and ending one year following the Separation Date, you will not, directly or
indirectly, solicit any employee or independent contractor of the Company and/or
any related person to leave his, her or its employment or service with the
Company, or solicit any other person or entity who has a business relationship
with the Company to terminate such business relationship, nor will you otherwise
participate in or assist any such solicitation by any other person or entity.


11.Company Confidential and Proprietary Information: You agree that you will not
at any time from and after the date of this Agreement, including specifically
from and after the Separation Date, except as required by law, rule or
regulation, disclose to anyone any confidential and proprietary information of
the Company or any related person or utilize such confidential and proprietary
information for your own benefit or for the benefit of third parties. The term
“confidential and proprietary information” as used in this Agreement means (a)
confidential and proprietary information of the Company and/or any related
person, including without limitation, information received from third parties
under confidential conditions, and (b) other technical, business or financial
information or trade secrets or proprietary information (including, but not
limited to, information relating to customers, pricing, costs, legal affairs,
business plans, technology services, financial matters and any other information
of economic value to the Company and/or a related person, which is not in the
public domain). The foregoing provisions of this Paragraph 11 shall not be
construed to restrict or prohibit disclosure of Company employee information
which the Company may not, by applicable law, rule or regulation, restrict or
prohibit disclosure of.


12.Attorney-Client Privilege: Nothing in this Agreement may be construed as a
waiver of attorney-client privilege by the Company.


13.No Other Assurances: You acknowledge that in deciding to sign this Agreement
you have not relied on any promises or commitments, whether spoken or in
writing, made to you by any Company representative, except for those expressly
stated in this Agreement. Except for the Indemnification Agreement, this
Agreement constitutes the entire understanding and agreement between you and the
Company, and replaces and cancels all previous agreements and commitments,
whether spoken or written, in connection with the matters described herein.




--------------------------------------------------------------------------------






14.Binding Effect: This Agreement will be binding on you and your heirs,
administrators, representatives, executors, successors and permitted assigns,
and will inure to the benefit of you and your heirs, administrators,
representatives, executors, successors and permitted assigns. You may not assign
or otherwise transfer your rights or obligations under this Agreement, without
the prior written consent of Magnum Hunter Resources Corporation, and except,
with respect to your rights and benefits hereunder, by will or the laws of
descent and distribution.


15.Governing Law and Jurisdiction; Waiver of Jury Trial: This Agreement will be
governed by and enforced in accordance with the laws of the State of Texas,
without regard to its conflicts of law principles. Any action arising out of or
relating to this Agreement must be brought and prosecuted only in Dallas, Texas.
The parties agree to waive any right they may have to a jury trial in any action
arising out of or relating to this Agreement.


16.Notices: Any notice required under this Agreement must be provided in writing
and delivered via one of the following methods: (a) delivered personally; (b)
sent by registered or certified U.S. mail, postage prepaid, return receipt
requested; or (c) sent prepaid, by a nationally recognized overnight courier
that provides delivery confirmation. Notice from you to the Company should be
addressed to the attention of the Company’s General Counsel at 909 Lake Carolyn
Parkway, Suite 600, Irving, Texas 75039. Notice from the Company to you will be
provided personally to you or sent to your mailing address at 1245 Ash Road,
Marietta, Ohio 45750. Each party must notify the other of any change in address.
Notice will be deemed to be given on the date of personal delivery or the
delivery date specified on a return receipt or other delivery confirmation.


17.Modification in Writing: This Agreement cannot be changed or modified except
by written agreement signed by both you and an authorized representative of
Magnum Hunter Resources Corporation.


18.No Admission of Liability: This Agreement does not constitute an admission of
any unlawful discriminatory acts or liability of any kind by the Company and/or
any related persons, or anyone acting under their supervision or on their
behalf. This Agreement may not be used or introduced as evidence in any legal
proceeding, except to enforce its terms.


19.Miscellaneous: If any single clause of this Agreement should be found
unenforceable, it will be severed and the remaining sections and clauses will be
enforced in accordance with the intent of this Agreement. However, if the Waiver
and Release provided by you in Paragraph 5 hereof is found invalid, then, at the
Company’s sole discretion, this Agreement will be of no force and effect. The
parties agree that one or more waivers or breaches of any covenant, term or
provision of this Agreement by any party will not be construed as a waiver of a
subsequent breach of the same covenant, term or provision, or as a waiver or
breach of any other covenant, term or provision. In the event of a breach or
threatened breach by you of all or any part of this Agreement, you agree that
the Company shall be entitled to injunctive relief and all other remedies
available at law or in equity to remedy any such breach or threatened breach.
You acknowledge that damages alone would be inadequate or insufficient as a
remedy for any such breach or threatened breach.


20.Counterparts: This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered will be an
original, but all such counterparts will together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all, of the parties hereto.
Photographic and fax copies of signed counterparts may be used in lieu of the
originals of this Agreement for any purpose.


By this agreement you give up certain legal rights. You have the right to and
should consult with an attorney before you sign it.
***************




--------------------------------------------------------------------------------






I have read this AGREEMENT AND GENERAL RELEASE and I understand all of its
terms. I enter into and sign this AGREEMENT AND GENERAL RELEASE knowingly and
voluntarily, with full knowledge of what it means.


MAGNUM HUNTER RESOURCES CORPORATION


By: /s/ Gary C. Evans, CEO
___________________________________
Authorized Officer


Employee


/s/ James W. Denny III
___________________________________


James W. Denny III
Name: _____________________________


8/31/15
Date: _______________________________






